94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Victor KESSELL, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1116.
United States Court of Appeals, Eighth Circuit.
Submitted July 25, 1996.Decided Aug. 12, 1996.

PER CURIAM.


1
Victor Kessell pleaded guilty to distributing crack cocaine, in violation of 21 U.S.C. § 841(1) and (b)(1)(B).  The district court1 sentenced him to 235 months in prison and four years supervised release.  We affirmed Kessell's sentence on direct appeal, rejecting his challenge to the district court's drug-quantity finding.  See United States v. Kessell, No. 94-1140, 1994 WL 399563 (8th Cir.  Aug. 3, 1994) (unpublished per curiam).  Kessell then brought this 28 U.S.C. § 2255 motion to vacate his sentence.  The district court denied the motion.  Kessell appeals, and we affirm.


2
Kessell argues that his three prior burglary convictions constituted one "related" case for purposes of calculating his criminal history, because they were not separated by "intervening" arrests and he received concurrent sentences on the same day;  that he was not responsible for much of the crack cocaine attributed to him for sentencing;  and that the district court failed to make specific findings on the drug quantity issue, in violation of Federal Rule of Criminal Procedure 32.  These issues were raised or should have been raised in Kessell's unsuccessful direct appeal.  In any event, they are without merit.


3
Kessell also argues that he received ineffective assistance of counsel during sentencing and on direct appeal because counsel failed to raise and adequately argue the above issues.  However, as these claims are without merit, Kessel cannot show he was prejudiced by the counsel's alleged deficiencies.  See Strickland v. Washington, 466 U.S. 668, 687, 690 (1984).


4
Accordingly, we affirm.



1
 The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge for the Western District of Missouri